DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44, 45, 47 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Winzenread (U.S. Patent Application Publication 2020/0106971).
Regarding claims 44, 45, 47, Winzenread discloses (Figs. 6-8, 14) an integrated-circuit pixel comprising: a plurality of photodetection elements (PD); and readout circuitry or means (Figs. 2, 6-8) to generate: a first readout signal corresponding to photocharge accumulated within a single one (1x1) of the photodetection elements in response to control signals that specify a first effective pixel size, the single one of the photodetection elements having a first aspect ratio; a second readout signal corresponding to photocharge accumulated collectively within a single cluster (2x2) of the photodetection elements in response to control signals that specify a second effective pixel size, the single cluster of the photodetection elements spanning a first area having the first aspect ratio and including more than one and fewer than all of the photodetection elements; and a third readout signal corresponding to photocharge accumulated collectively within multiple clusters (multiple 4x4; [0073]-[0077]) of the photodetection elements in response to control signals that specify a third effective pixel size, the multiple clusters of the photodetection elements collectively spanning a second area larger than the first area and having the first aspect ratio, and each individual cluster of the multiple Atty. Docket No.: GJTI.113.US.C1-5- Application No.: 17/401,170clusters including more than one of the photodetection elements.  Winzenread also discloses (Figs. 6-8) the readout circuitry comprises transfer gates (104); a plurality of floating diffusion nodes (106) and a plurality of transistor readout circuits (112, 114) as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 33-38, 42, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 2, 3, 10, respectively, of U.S. Patent No. 11,114,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader version of the ‘482 patent.
Regarding claim 27, the ‘482 patent claims (claim 1) an image sensor comprising: first and second subpixels (“four sets”) centered on a first axis and each having a respective floating diffusion node (“floating diffusion node”) coupled to a plurality of photodetection elements via corresponding transfer gates (“transfer gate”); third and fourth subpixels (“four sets”) centered on a second axis parallel (“quadrants” have sets arranged along parallel axes) to the first axis and each having a respective floating diffusion node coupled to a plurality of photodetection elements via corresponding transfer gates; a reset transistor (“reset transistor”) coupled between a reset voltage supply (“reset-voltage supply”) and a shared reset node (“shared reset node”); and first, second, third and fourth binning transistors (“plurality of binning transistors”) connected directly (“coupled between”) between the floating diffusion nodes of the first, second, third and fourth subpixels, respectively, and the shared reset node.
Allowable Subject Matter
Claims 28-32, 39-41, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878